FILED
                             NOT FOR PUBLICATION
                                                                               JAN 12 2022
                     UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


BENITO VARGAS MORENO,                            No.   21-70272

               Petitioner,                       Agency No. A213-204-069

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2022**
                                Pasadena, California

Before: RAWLINSON and CALLAHAN, Circuit Judges, and BLOCK,*** District

Judge.




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         ***
             The Honorable Frederic Block, United States District Judge for the
Eastern District of New York, sitting by designation.
       Benito Vargas Moreno (Petitioner) is a native and citizen of Mexico. He

seeks review of an order from the Board of Immigration Appeals (BIA) dismissing

his appeal of the denial of his application for asylum, withholding of removal, and

protection under the Convention Against Torture (CAT). We have jurisdiction

under 8 U.S.C. § 1252 and we DENY the petition.

       We review for abuse of discretion the determination that an application for

relief was abandoned and the denial of a continuance. See Taggar v. Holder, 736

F.3d 886, 889 (9th Cir. 2013).

       The BIA committed no abuse of discretion in affirming the determination by

the Immigration Judge (IJ) that Petitioner’s application for relief was abandoned

when he failed to file it before the deadline set by the IJ. See 8 C.F.R. § 1003.31(c)

(“[T]he immigration judge may set and extend time limits for the filing of

applications . . . If an application . . . is not filed within the time set by the

immigration judge, the opportunity to file that application . . . shall be deemed

waived.”)

       During a hearing on February 19, 2020, the IJ instructed Petitioner that he

would be ordered removed unless he completed his application before the date of

his next hearing on March 17, 2020. Due to the coronavirus pandemic, the March

hearing was postponed until June 23, 2020, giving Petitioner an additional three


                                              2
months to complete his application. Despite this additional time, Petitioner failed

to complete his application, and he was ordered removed. The BIA did not abuse

its discretion. See Taggar, 736 F.3d at 890.1

      The denial of a further continuance to find an attorney and complete an

application was within the agency’s discretion, because Petitioner failed to

demonstrate good cause for the requested continuance. See 8 C.F.R. § 1003.29

(“The immigration judge may grant a motion for continuance for good cause

shown . . .”). At Petitioner’s first hearing (on February 19, 2020), he informed the

IJ that he was not planning to retain counsel for his deportation case and wanted to

represent himself. He also assured the court that he would be able to have his

application completed before his next hearing on March 17, 2020. Four months

later (on June 23, 2020), Petitioner had changed his mind about retaining counsel

and asked for a continuance to permit him to find counsel and complete his

application. He contended that the coronavirus pandemic–which led to the

postponement of his second hearing thereby giving him an additional three months

to find an attorney and complete his application–warranted an additional


      1
        Because Petitioner’s application for asylum, withholding of removal, and
CAT relief were deemed abandoned, we do not address the merits of those
requests. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (observing
that we are not required to address “issues the decision of which is unnecessary to
the results”) (quoting INS v. Bagamasbad, 429 U.S. 24, 25 (1976)).
                                          3
continuance. At the hearing on June 23, 2020, Petitioner did not say what, if

anything, he had done during the four months to retain counsel, and did not discuss

any specific obstacles he had encountered. After previously assuring the court that

he could complete his application in one month, Petitioner failed to do so in the

four months provided, and failed to show good cause for his inability to do so. See

Arrey v. Barr, 916 F.3d 1149, 1153, 1158 (9th Cir. 2019) (concluding that four

months was a “reasonable time to locate counsel”).

      PETITION DENIED.




                                          4